DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant filed a response and amended claims 6 and 12 on 06/07/2022.
Claims 6-19 are pending.

Response to Arguments
Applicant's amendment necessitated the revised ground(s) of rejection presented in this Office action.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ishimaru (English Translation of JP2006159849A) in view of Passaplan (PG-PUB 2006/0211780), Nakada (English Translation of JP2011173269), and Kalla (“Range (Statistics),” Available Jun 10, 2011). 
 Regarding claim 6, Ishimaru teaches a method for producing a pellet comprising thermoplastic resin [0013], [0026], comprising the steps of:
 conveying a strand, the strand being formed by melting a composition containing a thermoplastic resin then ejecting the molten composition from a
feeder (Figure 1 and [0001]); 
spraying a liquid toward the strand on the conveyor belt (Figure 1, item 8 and 22 and [0040]-[0041]);
blowing a gas toward the strand on the conveyor belt (Figure 1, item  20 and 21 and [0046]); 
cutting the strand conveyed by the conveyor belt into a pellet (Figure 1, item 6a and 6b and [0038]);
measuring a surface temperature of the strand at a position before cutting the strand (Figure 1, item 22 and 23 and [0050]); and
independently adjusting [0053] at least one of a flow rate of liquid sprayed on each of the plurality of strands and a flow rate of the gas blown on each of the plurality of strands on a basis of a measurement result of the measured surface temperature of a respective strand of the plurality of strands (Figure 1, item 21 and [0053], [0059]),
wherein in the step of measuring a surface temperature, a surface temperature of a plurality of strands is simultaneously measured in measurement areas set for each of the plurality of strands in the width direction of the conveyance path (Figure 4, [0020], [0052]-[0053]).

Ishimaru does not explicitly teach (1) the composition containing an additive; (2) conveying a strand on a conveyor belt; and (3) the surface temperatures of the plurality of strands are simultaneously measured in measurement areas individually set for each of the plurality of strands in the width direction of the conveyance path; and (4) determining a maximum strand temperature from a  group consisting of (a) a highest temperature value of maximum surface temperatures of respective strands of the plurality of strands and (b) a lowest temperature value of maximum surface temperatures of respective strands of the plurality of strands. 

As to (1), Passaplan teaches a process of producing granulates to form beads, wherein the composition of the granulate includes a thermoplastic resin [0023], [0039] and at least one additive [0028]. 
Both Ishimaru and Passaplan teach a process of producing granulates. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the thermoplastic composition of Ishimaru with the thermoplastic and additive composition of Passaplan, a functional equivalent plastic composition for producing pellets.

	As to (2), Nakada teaches an apparatus comprising a metallic mesh-like belt conveyor for carrying a strand group contained by melting a thermoplastic resin and discharging it from a supply machine (Figure 1 and Abstract). 
	Both Ishimaru and Nakada teach an apparatus for carrying thermoplastic strands from a supply machine. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the conveying mechanism of Ishimaru with the conveyor belt of Nakada, a functionally equivalent conveying mechanism. 

As to (3), Ishimaru teaches a plurality of temperature sensors to measure the temperature of the plurality of strands (Figure 4 and [0020]-[0021]). Ishimaru teaches higher accuracy can be obtained by utilizing temperature sensors attached to a plurality of locations along the transport path [0064]. While Ishimaru does not explicitly teach individual measurement areas for each of the plurality of strands, a mere replication of the existing plurality of temperature sensors of Ishimaru to individually measure each strand is obvious to one of ordinary skill in the art. 

As to (4), Kalla teaches utilizing the range of a data set allows for showing the data distribution for a very large data set (Page 3). 
	Both Ishimaru and Kalla teach analyzing a data set. It would have been obvious to one of ordinary skill in the art to substitute computing the average of the temperature measurements as taught by Ishimaru with the range of data set as taught by Kalla , a functionally equivalent measure of variability of a data set. 

Regarding claim 7, Ishimaru in view of Passaplan, Nakada, and Kalla teaches the method as applied to claim 6, wherein at least one treatment selected from spraying the liquid and blowing the gas is performed at a plurality of positions in a conveying direction of the strand (Ishimaru, Figure 1, item 8 and 9),  wherein in the at least one treatment at the plurality of positions, the at least one treatment is performed at least two positions under different conditions (e.g., orientation)  from each other. Additionally, Ishimaru in view of Passaplan, Nakada, and Kalla teaches the control unit controls the opening of the flow control valves based on the detected temperature values of the stands transmitted from the temperature sensor to control the flow rate of the coolant (Ishimaru, [0053], [0059]),and, therefore, the at least one treatment are operated under different conditions. 

	Regarding claim 8, Ishimaru in view of Passaplan, Nakada, and Kalla  teaches the method as applied to claim 6, wherein the surface temperature of the strands are set in the width direction of the conveyor belt (Ishimaru, Figure 1 and 4), and at least one of spraying the liquid is adjusted in accordance when a result of an operation reached the maximum target temperature (Ishimaru, [0026], [0053], [0059]). 

	Regarding claim 9, Ishimaru in view of Passaplan, Nakada, and Kalla  teaches the method as applied to claim 6, wherein the surface temperatures exceeding a measurement lower limit is individually measured for each of the plurality of strands  (Ishimaru, [0045]-[0046], [0059]). 

  	Regarding claim 10, Ishimaru in view of Passaplan, Nakada, and Kalla  teaches the method as applied to claim 6, wherein the temperature of the strands are measured and, therefore, the highest and lowest temperature values of the surface temperatures of the strands are measured (Ishimaru, [0059]-[0061]). 

	Regarding claim 11, Ishimaru in view of Passaplan, Nakada, and Kalla  teaches the method as applied to claim 6, wherein the surface temperature of the strands are measured before blowing gas and after spraying liquid is measured (Ishimaru, Figure 1 and [0042], [0046]-[0047]). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ishimaru (English Translation of JP2006159849A) in view of Passaplan (PG-PUB 2006/0211780), Nakada (English Translation of JP2011173269), Kalla (“Range (Statistics),” Available Jun 10, 2011), as applied to claim 6, in further view of Ishibashi (US 6,110,406). 
	Regarding claim 18, Ishimaru in view of Passaplan, Nakada, and Kalla teaches the method as applied to claim 6, wherein the at least one spraying of the liquid and the blowing of the gas is adjusted when the surface temperature of the plurality of strands is lower than a low-temperature side threshold temperature and is adjusted when the surface temperature of the plurality of strands is higher than a high-temperature side threshold (Ishimaru, [0059]). 
	Ishimaru does not teach that the low-temperature side threshold and the high-temperature side threshold are based on a melting point of a thermoplastic resin.
	Ishibashi teaches a process manufacturing pellets, wherein the melted strands are rapidly cooled to thereby make their surface temperature fall within a range between a temperature not higher than their melting point and a temperature not lower than a temperature lower by 30° C than their glass transition temperature (Col 6, Ln 8-31). 
	Both Ishimaru and Ishibashi teach a process of manufacturing pellets, comprising cooling strands before cutting to prepare pellets. It would have been obvious to one of ordinary skill in the art to substitute the desired temperature range for cooling the strands of Ishimaru with the temperature range of Ishibashi, a functionally equivalent cooling temperature range. While the temperature is based on the glass transition temperature of the thermoplastic resin, not the melting point, given that the low-side threshold is based on a temperature lower than the glass transition temperature, the low-side threshold would be based on a temperature lower than the melting temperature of the thermoplastic resin. 
	

Allowable Subject Matter
Claim 12-17 are allowed.
Regarding claim 12, Ishimaru teaches a method for producing a pellet comprising thermoplastic resin [0013], [0026], comprising the steps of:
 conveying a strand, the strand being formed by melting a composition containing a thermoplastic resin then ejecting the molten composition from a
feeder (Figure 1 and [0001]); 
spraying a liquid toward the strand on the conveyor belt (Figure 1, item 8 and 22 and [0040]-[0041]);
blowing a gas toward the strand on the conveyor belt (Figure 1, item  20 and 21 and [0046]); 
cutting the strand conveyed by the conveyor belt into a pellet (Figure 1, item 6a and 6b and [0038]);
providing a measurement device which comprises:
	a plurality of a first measurement area set in a width direction of the conveyor belt and capable of individually measuring the surface temperature for each strand of the plurality of strands when the first measurement area is set as the measurement area on the conveyor belt  (Figure 2 and 4 and [0053], [0059]),
measuring the surface temperature of the plurality of strands at the first measurement area set as the measurement area on the conveyor belt (Figure 1, item 22 and 23 and [0050]); and
adjusting at least one of spraying the liquid and blowing the gas in accordance with the measured surface temperature of the strand (Figure 1, item 21 and [0053], [0059]).

Ishimaru teaches the multiple temperature measurements are used to calculate a plurality of maximum values and the average value of the plurality maximum values is used as the surface temperature of the strand [0026]-[0028]. 

Ishimaru does not explicitly teach (1) the composition containing an additive; (2) conveying a strand on a conveyor belt; and (3) a second measurement area set in the width direction of the conveyor belt and capable of collectively measuring the surface temperature in an area which contains all of a plurality of strands when the second measurement area is set as the measurement area on the conveyor  and measuring the surface temperature of the plurality of strands at both the first and second measurement areas set as the measurement area on the conveyor belt; and (4) determining a maximum strand temperature from a group consisting of: (a) a highest temperature value of maximum surface temperatures of respective strands of the plurality of strands and (b) a lowest temperature value of maximum surface temperatures of respective strands of the plurality of strands.  

Ishimaru teaches the temperature sensor detects infrared rays and has a narrow detection range (i.e., detects at a pinpoint) [0047]. However, Ishimaru teaches a plurality of temperature sensors to measure the temperature of the plurality of strands (Figure 4 and [0020]-[0021]). Ishimaru teaches higher accuracy can be obtained by utilizing temperature sensors attached to a plurality of locations along the transport path [0064]. 

As to (1), Passaplan teaches a process of producing granulates to form beads, wherein the composition of the granulate includes a thermoplastic resin [0023], [0039] and at least one additive [0028]. 

	As to (2), Nakada teaches an apparatus comprising a metallic mesh-like belt conveyor for carrying a strand group contained by melting a thermoplastic resin and discharging it from a supply machine (Figure 1 and Abstract). 
	 
	As to (3), “Thermal Infrared” teaches thermal cameras with CCD or CMOS image sensors for measuring temperatures even on a large-scale (Figures and Page 2). 
	
As to (4), Kalla teaches utilizing the range of a data set allows for showing the data distribution for a very large data set (Page 3). 
	 
The combination of modifications to Ishimaru to incorporate (1) the composition containing an additive as taught by Passaplan; (2) conveying a strand on a conveyor belt as taught by Nakada; (3) a second measurement area set in the width direction of the conveyor belt and capable of collectively measuring the surface temperature in an area which contains all of a plurality of strands when the second measurement area is set as the measurement area on the conveyor  and measuring the surface temperature of the plurality of strands at both the first and second measurement areas set as the measurement area on the conveyor belt as taught by “Thermal Infrared”; and (4) determining a maximum strand temperature from a group consisting of: (a) a highest temperature value of maximum surface temperatures of respective strands of the plurality of strands and (b) a lowest temperature value of maximum surface temperatures of respective strands of the plurality of strands as taught by Kalla  would not have been obvious to one of ordinary skill in the art.  
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/H.C.P./Examiner, Art Unit 1745                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742